     Case: 1:16-cv-01390 Document #: 24 Filed: 09/27/19 Page 1 of 1 PageID #:143

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Allan J Dunlap
                             Plaintiff,
v.                                                Case No.: 1:16−cv−01390
                                                  Honorable Matthew F. Kennelly
AbbVie Inc., et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 27, 2019:


         MINUTE entry before the Honorable Matthew F. Kennelly: The Court denies the
requests for relief set forth by plaintiff Allan Dunlap in his 7/12/2019 and 7/21/2019
letters (dkt. nos. 18 & 31). When Mr. Dunlap opted to participate in the settlement
program, he accepted the terms and conditions about which he complains in those letters.
In addition, the Court denies Mr. Dunlap's "motion for Garnishment Rule 64 Federal
Rules of Court" (dkt no. 23) for the same reasons just cited, and because Mr. Dunlap has
offered no justification for his contention that he is entitled to garnishment. The settlement
payment will, the Court assumes, be made as and when required under the settlement
program covering Mr. Dunlap's and numerous other cases. Plaintiff's counsel is directed to
immediately send a copy of this order to Mr. Dunlap and is to certify compliance in
writing within 7 days of this order. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
